Citation Nr: 0621751	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-38 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin condition, 
claimed as rashes, to include due to exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	New York Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO), which denied the benefit 
sought on appeal.

FINDING OF FACT

A skin condition, claimed as rashes, is not shown by 
competent medical evidence to be related to service, 
including as a result of exposure to Agent Orange.


CONCLUSION OF LAW

A skin condition, claimed as rashes, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1116, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in February and 
October 2002 correspondence fulfills the provisions of 
38 U.S.C.A. § 5103(a) save for a failure to provide 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability 
on appeal.  In this case, the failure to provide notice 
of the type of evidence necessary to establish a 
disability rating or effective date for the disability 
on appeal is harmless because the preponderance of the 
evidence is against the appellant's claim for service 
connection, and any questions as to the appropriate 
disability rating or effective date to be assigned are 
moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Background

The service medical records show that the veteran was seen in 
June 1967 for pimples on his testicles.  No diagnosis was 
offered.  In July 1969, he was diagnosed and treated for heat 
rash while stationed in Georgia.  

Subsequent service medical records indicate no other 
complaints, treatment, or diagnosis of any skin disorders.

VA medical records from 1987 to 1997 notated the veteran was 
treated on various occasions for a fungal infection of his 
feet and legs.  

In November 1997, the veteran underwent a VA examination.  He 
complained of rashes on his left lower extremity and left 
foot.  He stated he had similar rashes frequently over time, 
which had been felt to be a fungus infection of both feet.  
On examination the appellant's right leg was free of any skin 
rash or infection.  The left leg showed a scaly erythematous 
plaque area on the mid-anterolateral surface of his left 
lower extremity as well as an apparent fungal infection on 
his feet between his toes.  The examiner diagnosed the 
veteran with a probable fungal infection of extremities.  The 
examiner indicated that he would schedule the appellant for 
an Agent Orange examination.

In January 1998, the veteran had a VA examination.  The 
veteran had previously complained of a fungal type rash and 
had requested medicine, which was prescribed as Itraconazole.  
The veteran had a severe reaction to the medication and 
discontinued use.  On examination, the examiner notated there 
was no clubbing, cyanosis or edema.  The appellant did have 
an erythematous area on his lower left leg and foot.  The 
veteran reported a rash on his right lower extremity but it 
was not present at the examination.  The assessment was 
fungal infection/Agent Orange.  The examiner noted that 
"certainly these types of rashes can be seen with Agent 
Orange exposure."  The examiner declined further comment 
pending dermatology and Agent Orange examinations.  Further, 
the examiner did not provide the basis for his conclusion.  

In July 1998, a VA examiner notated the veteran complained of 
a fungus infection of his feet and legs and stated he only 
had a problem with his left foot.  The examiner diagnosed the 
veteran with a fungal infection, and opined that good results 
were obtained with a cream supplied by VA.

In February 2001, a VA examiner reported the veteran stated 
his only medical problem was an occasional fungus infection 
of his feet and legs.  The examiner notated that the 
veteran's skin showed mild evidence of athlete's foot on his 
left foot and that otherwise, his skin was clear.  

In June 2001, the veteran had two nevi removed.

In December 2002, a VA examiner  reported the appellant's 
skin was warm and dry and negative for infestation, clubbing, 
cyanosis, rashes or lesions.  

The veteran was seen for a VA examination in May 2003.  He 
reported a history of a fungal infection since Vietnam which 
recurred primarily during hot weather, but occasionally in 
cold weather as well.  Physical examination led to a 
diagnosis of no evidence of skin scarring or skin disease.  
The examiner recommended a reexamination during a period of 
disease activity.

In August 2003, the veteran underwent a VA examination.  The 
examiner notated the veteran had recurrent eruptions on his 
body in various places usually when there was very hot, warm, 
almost tropical humidity.  The examiner reported the veteran 
was an outdoor worker, he perspired heavily, and had recent 
flare-ups around his neck, chest and feet.  The examiner 
diagnosed dermatophytosis, very likely trichophyton rubrum.  
The examiner suggested the veteran use Lamisil cream on all 
the affected areas and keep some on hand because in the 
future he was very likely to have similar recurrences, 
especially in hot and humid weather.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then evidence of a continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
that service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he served in the Republic of Vietnam.  
38 C.F.R. § 3.307.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, chloracne shall be service-
connected if the requirements of 38 U.S.C.A. § 1116, 
38 C.F.R. § 3.307 are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  

Chloracne must be manifest within one year after the last 
exposure to an herbicide agent.  38 C.F.R. § 3.307.  

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  
Hence, the veteran may establish service connection for his 
skin disorder by presenting evidence which shows that it was 
at least as likely as not that the disease was caused by in-
service exposure to Agent Orange.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.303(d).



Analysis

Because the veteran served in Vietnam during the period 
between January 1962 and May 1975, he is presumed to have 
been exposed to herbicides during such service.  38 C.F.R. 
§ 3.307.  After reviewing the totality of the record, 
however, the Board finds that the preponderance of the 
evidence is against finding that any current skin disorder is 
related to his military service.  

The veteran's service medical records show a diagnosis and 
treatment for testicular pimples on one occasion and for heat 
rash on one other occasion.  After these treatments, the 
veteran returned to active duty and subsequent service 
medical records are negative for any complaints, diagnosis or 
treatment of a chronic skin disorder.  

The Board notes that the veteran has alleged that his skin 
disorder is the result of Agent Orange exposure.  Medical 
records indicate the veteran has previously been diagnosed 
with testicular pimples, a heat rash, fungal infections and 
dermatophytosis, however, these are not among the 
disabilities presumed to result from Agent Orange exposure.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§  3.307, 3.309 
(2005).  While the veteran is not prohibited from presenting 
medical evidence establishing a nexus between his herbicide 
exposure and his alleged disability, the preponderance of the 
evidence is against finding that he has done so.  Combee.  As 
such, service connection must be denied.

In reaching this decision the Board acknowledges that the 
veteran has a current skin disorder, and that this disorder 
is documented to have been present since 1987.  There is, 
however, no competent evidence to bridge the gap of treatment 
records between his 1969 service discharge and 1987.  Hence, 
the evidence shows a considerable length of time between the 
veteran's separation from service and his initial diagnosis 
of a skin disorder.  Given the length of time between the 
veteran's active duty and the post service diagnosis of a 
skin disorder, the preponderance of the competent evidence of 
record is against finding a continuity of objectively 
verifiable symptomatology.  38 C.F.R. § 3.303(d); Maxson v. 
West, 12 Vet. App. 453 (1999) (Service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service.)

In reaching this decision the Board further acknowledges that 
a January 1998 VA examiner opined that fungal infections 
certainly were the type of infection that can be seen with 
Agent Orange exposure.  Notably, the examiner did not provide 
any comment explaining the basis for the opinion.  Indeed, 
the examiner deferred offering any further opinion.  In light 
of these factors, the fact that 38 C.F.R. §§ 3.307 and 3.309 
do not recognize fungal infections to be linked to 
herbicide/Agent Orange exposure, and in light of the fact 
that the presumptive regulations are based on the National 
Academy of Science's review of approximately 6,420 abstracts 
of scientific or medical articles, consultation with outside 
experts, and conducting public hearings which found no basis 
to link any disorder to Agent Orange exposure save for those 
listed at 38 C.F.R. § 3.309(e), see VETERANS AND AGENT 
ORANGE: HEALTH EFFECTS OF HERBICIDES USED IN VIETNAM (1993), 
and a 1996 report entitled VETERANS AND AGENT ORANGE: UPDATE 
1996 (1996) cited at 59 Fed.Reg. 341-6 (1994); 61 Fed.Reg. 
41,442-49 (1996); the Board finds that the January 1998 
opinion is of de minimus probative value.

As the preponderance of the evidence is against finding a 
link between any current skin disorder and the appellant's 
active duty service entitlement to service connection for a 
skin disorder must be denied.  

Since the preponderance of the competent evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to service connection for skin disorder is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


